DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Claim Status
Claims 1-17 and 19-20 are pending.
Claim 18 is cancelled.
Claims 1-8 and 16 are withdrawn as being directed to a non-elected invention, the election having been made on 1/9/2019.
Claims 9-15, 17 and 19-20 have been examined.

Priority
This application is a 371 of PCT/US2015/054862 filed on 10/09/2015,
PCT/US2015/054862 has PRO of 62062015 filed on 10/09/2014.
 
Withdrawn Rejection
All rejections of record are withdrawn because the amendments to claim 9 overcomes the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crum (US 2005/0202521 A1) in view of Pouls (EDTA Chelation Therapy, Reprinted from the Townsend Letter for Doctors& Patients, p 1-29, July 1999).
Claim 9 is drawn to a method for reducing heavy metal toxicity comprising a biological system with a composition comprising L-cystine, a selenium source, and at least one additive selected from coenzyme 010 (CoQl0), ubiquinone, 7-keto dehydroepiandrosterone (7-keto DHEA), and magnesium orotate.

    PNG
    media_image1.png
    291
    430
    media_image1.png
    Greyscale
Crum teaches a composition for anti-oxidant therapy [Abstract, 0012, 0136]. Crum shows an anti-oxidant composition comprising cystine, glutamic acid, and a selenium source of selenium methionine as follows [0332]. Crum teaches all amino acids are in the natural or L-form for glutathione synthesis [0266], reading on L-cystine. Crum teaches the anti-oxidant composition can be used to treat and/or prevent free radical pathology and toxicity induced by certain metals [0138].
Crum did not explicitly the antioxidant composition further comprising coenzyme 010 (CoQl0), ubiquinone, 7-keto dehydroepiandrosterone (7-keto DHEA), and magnesium orotate for reducing heavy metal toxicity.
Pouls teaches “Oral Chelation and Nutritional Replacement Therapy for Chemical & Heavy Metal Toxicity” (Title). Pouls teaches synergistic effect of combining EDTA with natural chelating agent coenzyme Q10, glutathione, and selenium in a method to reduce heavy metal toxicity (p15, para 3). Pouls further teaches the toxic heavy metals comprising Arsenic (p5, 2nd last para), Cadmium (p6, para 3), the elected species of lead (p6, 2nd last para), and Mercury (p7, last para). Because Pouls teaches a combination of chelating agents of EDTA, coenzyme Q10, glutathione, and selenium has synergistic effect to reduce heavy metal toxicity, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to add EDTA and coenzyme Q10 to Crum’s antioxidant composition comprising selenium to further enhance a method of detoxification of heavy metals, reading on claim 9.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Crum’s method and composition with Pouls’s chelators of EDTA and coenzyme Q10 because (a) Crum teaches the anti-oxidant composition comprising selenium can be used to treat and/or prevent free radical pathology and toxicity induced by metals [0138] and (b) Pouls teaches benefits of synergistic effect by combining EDTA with other natural chelating agent coenzyme Q10, glutathione, and selenium in a method and composition to reduce heavy metal toxicity (p15, para 3). The combination would have reasonable expectation of success because both references teach an antioxidant composition to reduce toxicity of metals.
With respect to claim 10, Crum shows an anti-oxidant composition further comprising glycine and a glutamate source of glutamic acid as [0332]. 
With respect to claim 11, Crum shows the selenium source is selenium methionine [0332].
With respect to claim 12, Pouls teaches synergistic effect of combining EDTA with natural chelating agent coenzyme Q10, glutathione, and selenium in a method to reduce heavy metal toxicity (p15, para 3). The glutathione is a fragment of a metallothionein.
With respect to claim 13, Crum teaches the administered biological system is mammal, most preferably human [0020].
With respect to claims 14 and 19-20, Pouls teaches the xenobiotic heavy metal toxicity comprising Arsenic (p5, 2nd last para), Cadmium (p6, para 3), the elected species of lead (p6, 2nd last para), and Mercury (p7, last para). 
With respect to claims 15 and 17, Pouls teaches synergistic effect of combining a metal chelator of ethylenediaminetetraacetic acid (EDTA) with other natural chelating agent coenzyme Q10, glutathione, and selenium in a method to reduce heavy metal toxicity (p15, para 3).
2.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crum in view of Pouls as applied to claims 9-15, 17, 19-20, and further in view of Yeh et al. (Journal of Functional Foods I. 2009: 23-32.).
Claim 12 is drawn to the composition further comprising a metallothionein.
Crum in view of Pouls teach a method and composition for reducing heavy metal toxicity in human as applied to claims 9-15, 17, 19-20 above.
Crum in view of Pouls do not teach the composition further comprising metallothionein.
Yeh et al. teach Metallothionein (MT) is a primary antioxidant enzyme involved in the metabolism and detoxification of heavy metal (Abstract; p25, col 2, Metallothioneins and chemoprevention), reading on the limitation of further comprising a metallothionein in claim 12. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Crum in view of Pouls) with Yeh’s Metallothionein because (a) Pouls teaches a method and antioxidant composition for reducing heavy metal toxicity and further suggests synergistic effect of combining EDTA with natural agent to reduce heavy metal toxicity (p15, para 3), and (b) Yeh et al. teach Metallothionein (MT) is a primary antioxidant enzyme involved in the metabolism and detoxification of heavy metals (Abstract; p25, col 2, Metallothioneins and chemoprevention). The combination would have reasonable expectation of success because the references teach the use of antioxidants for reducing heavy metal toxicity.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
18-July-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615